IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 781
                                           :
DESIGNATION OF CHAIR AND VICE-             : SUPREME COURT RULES DOCKET
CHAIR OF THE CONTINUING LEGAL              :
EDUCATION BOARD                            :


                                         ORDER

PER CURIAM
         AND NOW, this 31st day of October, 2018, Clifford B. Levine, Esquire, is hereby

designated as Chair, and Murrel R. Walters, III, Esquire, is designated as Vice- Chair, of

the Continuing Legal Education Board, commencing December 31, 2018.